Ca

Oo oan WD n FBP WW NY

NY NO NH HN KN HN YR HB HB RK HK HF Fe eS eR

se 3:19-cv-01537-BEN-JLB Document 79 Filed 01/22/21 PagelD.9402 Page 1 of 6

George M. Lee (SBN 172982)
SEILER EPSTEIN LLP

275 Battery Street, Suite 1600
San Francisco, California 94111
Phone: (415) 979-0500

Fax: (415) 979-0511

Email: gml@seilerepstein.com

 

John W. Dillon (SBN 296788)
DILLON LAW GRouP APC

2647 Gateway Road

Suite 105, No. 255

Carlsbad, California 92009
Phone: (760) 642-7150

Fax: (760) 642-7151

Email: jdillon@dillonlawgp.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF CALIFORNIA

JAMES MILLER, et al., Case No. 3:19-cv-01537-BEN-JLB
. Hon. Roger T. Benitez
Plaintifis, Magistrate Hon. Jill L. Burkhardt
WS. PLAINTIFFS’ EX PARTE APPLICATION TO
PERMIT LATE FILING OF PLAINTIFFS’
XAVIER BECERRA, in his official RESPONSE IN OPPOSITION TO
capacity as Attorney General of DEFENDANTS’ DAUBERT MOTION TO
California, et al., PRECLUDE TESTIMONY OF Dr. JOHN R.
LoTT, JR. [ECF 77]; AND SUPPORTING
Defendants. DECLARATION OF JOHN W. DILLON

 

 

 

Plaintiffs’ Ex Parte Application to Permit Late Filing of Plaintiffs’ Response in Opposition to Defendants’ Daubert
Motion to Preclude Testimony of Dr. John R. Lott, Jr.; and Supporting Declaration of John W. Dillon
(Case No. 3:19-cv-01537-BEN-JLB)

 

 
Cal

Oo On HD nA BP WW NY

NB wo BP NH KH HN NHN HN HR RR HY HK BS KF SE SR
BSNRRRRPERNRBSPERDAaARranzsSs

Se 3:19-cv-01537-BEN-JLB Document 79 Filed 01/22/21 PagelD.9403 Page 2 of 6

TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

PLEASE TAKE NOTICE that Plaintiffs James Miller; Patrick Russ; Wendy
Hauffen; Neil Rutherford; Adrian Sevilla; Ryan Peterson; Gunfighter Tactical, LLC;
John Phillips; PWGG, L.P.; San Diego County Gun Owners PAC; California Gun Rights
Foundation; Second Amendment Foundation; and Firearms Policy Coalition, Inc. hereby
apply to this Court for an order, under Federal Rule of Civil Procedure 6(b)(1), (c)(1),
requesting that this Court grant plaintiffs leave to file out of time their Response in
Opposition to Defendants’ Daubert Motion to Preclude Testimony of Dr. John R. Lott,
Jr. (Dkt. No. 77) (Plaintiffs’ Opposition).

REASON FOR THE LATE-FILED OPPOSITION

Parties attended a pretrial telephone conference on December 16, 2020. During
the December 16, 2020 pretrial conference, the Court set a bench trial for
February 3, 2021. On December 28, 2020, Defendants filed a Daubert motion to preclude
testimony of Plaintiffs’ expert witness, John R. Lott, Jr., at trial. Defendants noticed the
hearing date for this motion for February 3, 2021. However, Plaintiffs erroneously
calculated the opposition date based upon Local Rule 7.1(e)(2), rather than the Minute
Entry issued electronically on December 18, 2020. Dillon Decl., 4 5. Based on this
calculation, Plaintiffs filed their response to Defendants’ Daubert motion on January 20,
2021 — 14 days before the noticed hearing. Jd.

GOOD CAUSE EXISTS FOR THE REQUESTED RELIEF

As discussed in the accompanying Declaration of counsel, John W. Dillon,
Plaintiffs bring this ex parte application for leave to allow this Court to accept the late-
filed Opposition, due to an inadvertent mistake that does not prejudice Defendants.
Counsel calculated the response deadline for Defendants’ Daubert motion based on Local
Rule 7.1(e)(2), which states: “each party opposing a motion, application, or order to show
cause must file that opposition or statement of non-opposition with the Clerk and serve
the movant or the movant's attorney not later than fourteen (14) calendar days prior to

-2-
Plaintiffs’ Ex Parte Application to Permit Late Filing of Plaintiffs’ Response in Opposition to Defendants’ Daubert

Motion to Preclude Testimony of Dr. John R. Lott, Jr.; and Supporting Declaration of John W. Dillon
(Case No. 3:19-cv-01537-BEN-JLB)

 

 

 

 
Ca

Oo oO I WN A FP WW YN

toon DY NPN YN Nd BB ee eB ee ee
BPRRRRSBSRSCRRDAAGRrEanRAS

Se 3:19-cv-01537-BEN-JLB Document 79 Filed 01/22/21 PagelD.9404 Page 3 of 6

the noticed hearing.” L.R., Rule 7.1(e)(2). According to this calculation, Plaintiffs filed
their Opposition on January 20, 2021. Dillon Decl., 7.

On January 21, 2021, Defendants’ counsel contacted Plaintiffs’ counsel stating
that the Plaintiffs’ Opposition was untimely filed. After being notified by Defendants’
counsel, Plaintiffs’ counsel then reviewed the docket and Pretrial Order. Dillon Decl.,
{ 8-9. At that time, Plaintiffs’ counsel understood that although Daubert deadlines were
to be filed by December 28, 2020, counsel misapplied the opposition date. /d., at 7 10.
Plaintiffs miscalculation of the deadline was unfortunate, but ultimately, it is not
prejudicial to Defendants.

Firstly, Dr. Lott’s testimony has been heard by this Court at the evidentiary
hearing on October 22, 2020. Secondly, Defendants were able to cross-examine Dr. Lott
through his deposition on January 22, 2021, and with the benefit of having the Opposition
and supporting declaration attached to the Opposition. Given that this Court made no
allowances for reply memoranda in its minute order [ECF No. 72], nor do the parties
anticipate preparing such replies, Defendants cannot demonstrate how they are or would
be prejudiced by the late filing. |

Plaintiffs respectfully submit that in the absence of any prejudice to Defendants,
the Court should grant plaintiffs leave to file their Opposition [ECF 77] out of the time

permitted by the Court’s minute order entry.

January 22, 2021 Respectfully submitted,
SEILER EPSTEIN LLP

DILLON LAW Group APC

Attorneys for Plaintiffs

/s/ John W. Dillon
John W. Dillon

-3-

Plaintiffs’ Ex Parte Application to Permit Late Filing of Plaintiffs’ Response in Opposition to Defendants’ Daubert
Motion to Preclude Testimony of Dr. John R. Lott, Jr.; and Supporting Declaration of John W. Dillon

 

 

(Case No. 3:19-cv-01537-BEN-JLB)

 

 
Cal

Oo Oo ND HA BP WW YP

No NO wPpO NP HN PO RH Ree ee Se Se Se RS

Se 3:19-cv-01537-BEN-JLB Document 79 Filed 01/22/21 PagelD.9405 Page 4 of 6

DECLARATION OF JOHN W. DILLON

I, John W. Dillon, declare as follows:

1. Iam an attorney licensed in California. I am counsel for Plaintiffs James Miller
et al., in the above-captioned matter. I make this declaration in support of Plaintiffs’
Ex Parte Application to Permit Late Filing of Plaintiffs’ Response in Opposition to
Defendants’ Daubert Motion to Preclude Testimony of Dr. John R. Lott, Jr.

2. Unless otherwise stated, I have personal knowledge of the facts set forth in this
declaration, and if called upon as a witness I could testify competently as to those facts.

3. Parties attended a pretrial telephone conference on December 16, 2020. During
the December 16, 2020 pretrial conference, the Court set a bench trial for
February 3, 2021.

4. On December 28, 2020, Defendants filed a Daubert motion to preclude
testimony of Plaintiffs’ expert witness, John R. Lott, Jr., at trial. Defendants noticed the
hearing date for this motion for February 3, 2021.

5. Plaintiffs erroneously calculated the opposition date based upon Local
Rule 7.1(e)(2), rather than the Minute Entry issued electronically on December 18, 2020.
Based on this calculation, Plaintiffs filed their response to Defendants’ Daubert motion
on January 20, 2021 — 14 days before the noticed hearing.

6. Plaintiffs request leave to allow this Court to accept the late-filed Opposition,
due to an inadvertent mistake that does not prejudice Defendants.

7. As stated above, I calculated the response deadline for Defendants’ Daubert
motion based on Local Rule 7.1(e)(2), which states: “each party opposing a motion,
application, or order to show cause must file that opposition or statement of
non-opposition with the Clerk and serve the movant or the movant's attorney not later
than fourteen (14) calendar days prior to the noticed hearing.” L.R., Rule 7.1(e)(2).
According to this calculation, Plaintiffs filed their Opposition on January 20, 2021.

4.

Plaintiffs’ Ex Parte Application to Permit Late Filing of Plaintiffs’ Response in Opposition to Defendants’ Daubert
Motion to Preclude Testimony of Dr. John R. Lott, Jr.; and Supporting Declaration of John W. Dillon

 

 

 

(Case No. 3:19-cv-01537-BEN-JLB)

 
Ca

Co HNN NH FP WW NY

BO bP NO NO NO RF RF RRR RR RR Re Re eR

Se 3:19-cv-01537-BEN-JLB Document 79 Filed 01/22/21 PagelD.9406 Page 5 of 6

8. On January 21, 2021, Defendants’ counsel contacted Plaintiffs’ counsel George
Lee, leaving a voicemail to discuss the Daubert Opposition. Plaintiffs’ counsel Lee and I
contacted Deputy Attorney General John Echeverria shortly thereafter. On the call,
Defendants’ counsel stated that the Plaintiffs’ Opposition was untimely filed.

9. After being notified by Defendants’ counsel, Plaintiffs’ counsel then reviewed
the docket and Pretrial Order.

10. At that time, I understood that although Daubert deadlines were to be filed by
December 28, 2020, I misapplied the opposition date. Although my miscalculation of the
deadline was unfortunate, ultimately, it is not prejudicial to Defendants.

I. First, Dr. Lott’s testimony has been heard by this Court at the evidentiary
hearing on October 22, 2020.

12. Second, Defendants were able to cross-examine Dr. Lott through his deposition
taken on January 22, 2021, and with the added benefit of having the Plaintiffs’ Opposition
and supporting declaration attached to the Opposition.

13, Given that this Court made no allowances for reply memoranda in its minute
order [ECF No. 72], nor am I aware that the parties anticipate preparing such replies,
Defendants cannot demonstrate how they are or would be prejudiced by the late filing.

14. Thus, Plaintiffs respectfully submit that in the absence of any prejudice to
Defendants, the Court should grant plaintiffs leave to file their Opposition [ECF 77] out
of the time permitted by the Court’s minute order entry.

15. On January 22, 2021, we provided notice to Deputy Attorney General
Echeverria, advising him of our intention to file this application, and to determine
whether defendants would stipulate to the late filing of the Opposition. As of the time this
declaration is made, defendants have not so stipulated.

//
//
//
-5-

Plaintiffs’ Ex Parte Application to Permit Late Filing of Plaintiffs’ Response in Opposition to Defendants’ Daubert
Motion to Preclude Testimony of Dr. John R. Lott, Jr.; and Supporting Declaration of John W. Dillon

 

 

(Case No. 3:19-cv-01537-BEN-JLB)

 

 
Ca

oN DN OH FP WY NY

NO NO NO HN HN HN KN KH KN HR HS He He KF HK He Rr Re
oN DON ON BPW NO KK COD UO WOaANI Da BPW NYO KF CO LH

5@ 3:19-cv-01537-BEN-JLB Document 79 Filed 01/22/21 PagelD.9407 Page 6 of 6

I declare under penalty of perjury that the foregoing is true and correct. Executed in

Carlsbad, California on January 22, 2021.

John W. Dillon

6 -

Plaintiffs’ Ex Parte Application to Permit Late Filing of Plaintiffs’ Response in Opposition to Defendants’ Daubert
Motion to Preclude Testimony of Dr. John R. Lott, Jr.; and Supporting Declaration of John W. Dillon

 

 

(Case No. 3:19-cv-01537-BEN-JLB)

 
